DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 25 September 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 7, filed 24 September 2020, with respect to claim 1 have been fully considered and are persuasive.  The objection of the claim has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-3, 5-6, 9-10, and 12-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al. “Ack/BA for mmWave Distribution Networks” (hereinafter referred to as “Cherian”) in view of Whitehead US 5,732,077 (hereinafter referred to as “Whitehead”). Note Cherian was cited by the applicant in the IDS received 3 June 2019.
As to claim 1, Cherian teaches an apparatus for wireless communications (p 2, I 1: "TDD Channel Access in mmWave Distribution Network"; Figure on p 2: "Access assignment to STAs" which are according to the IEEE 802.11 + standards wireless devices), comprising:
a processing system configured to generate a first frame (Figure on p 4);
a first interface configured to output the first frame for transmission to a wireless node during a first service period used for simplex communications from the apparatus node to the wireless node (Figure on p 4: the "A->B" transmission in "TDD-slot 0" represents the "output of the first frame" and the "TDD-Interval 0" represents the "first service period" in TDD and it is inherently transmitted by the transmitting interface; as TDD is a half-duplex communication mode it is therefore also a "simplex communication" mode); and
a second interface configured to monitor, during a second service period used for simplex communications from the wireless node to the apparatus, for a second frame from the wireless node acknowledging receipt of the first frame (Figure on p 4: the "B->A" transmission in "TDD-slot 11 +" is monitored in the "TDD-Interval 1 ", which represents the "second service period" in TDD and it is 
the second frame is monitored for in a first occurring slot, within the second service period, that is assigned to the wireless node for time division duplexing (TDD) channel access to a medium for simplex communications from the wireless node to the apparatus (Figure on p 4: the "B->A" transmission in "TDD-slot 11 +" is monitored in the "TDD-Interval 1" that the same interval in which the "first frame" is received by the "receiving side" in order to send feedback in the same "service period");
the processing system is further configured to detect a timeout event if the second frame is not obtained by the end of the first occurring slot within the second service period (p 7, l13-14: "After transmitting an MPDU that requires an Ack or BlockAck frame as a response, the STA shall wait for an AckTimeout interval, with a value of duration from the beginning of the slot that carried the MPDU to the end of the first available basic slot on the reverse direction" and the "first available basic slot" is the "second service period").
Although Cherian teaches “An apparatus…the second service period,” Cherian does not explicitly disclose “the first interface…the detected timeout event”.
However, Whitehead teaches the first interface is further configured to output the first frame for retransmission in a slot, within a third service period, that is assigned to the apparatus for TDD channel access to the medium for simplex communications from the apparatus to the wireless node in response to the detected timeout event (col 5, l16-26: “implementing the Frequency-Division-Half-Duplex (FHD) technique with the principles of the invention, terminal-to-base and base-to-terminal transmissions are in separate frequencies, but not simultaneous within the same cell. This retains the time-structure of the TDD technique, but avoids the base-to-base interference problem of TDD”; col 6, l33-35: “If the timer expires before the PERMIT response is received, then station 10 re-transmits the REQUEST signaling message”).

	As to claim 2, Cherian in view of Whitehead teaches the apparatus of claim 1. Cherian further teaches wherein the second frame comprises a block acknowledgment (BA) acknowledging a plurality of frames including the first frame (Figure on p 4; p 7, I 20-21: "respond with BlockAck/Ack frame in first reverse slot that permits Ack/BlockAck transmission").
As to claim 5, Cherian in view of Whitehead teaches the apparatus of claim 1. Cherian further teaches wherein the first frame is output for transmission in a slot, within the first service period, that is assigned to the apparatus for TDD channel access to the medium for simplex communications from the apparatus to the wireless node (Figure on p 4: the "A->B" transmission in "TDD-slot O" represents the "output of the first frame" and the "TDD-Interval O" represents the "first service period" in TDD).
As to claim 6, Cherian in view of Whitehead teaches the apparatus of claim 5. Cherian further teaches wherein the first interface is configured to output the first frame for transmission to the wireless node during the slot without regard to a busy or an idle state of the medium (Cherian does not specify that any "state of the medium" is considered, the transmission takes place "without regard to a busy or idle state of the medium").
As to claim 9, Cherian teaches an apparatus for wireless communications (p 2, I 1: "TDD Channel Access in mmWave Distribution Network"; Figure on p 2: "Access assignment to STAs" which are according to the IEEE 802.11 + standards wireless devices), comprising:
a first interface configured to obtain a first frame from a wireless node during a first service period used for simplex communications from the wireless node to the apparatus (Figure on p 4: the "A-
a processing system configured to generate a second frame acknowledging the first frame (Figure on p 4); and
a second interface configured to output the second frame for transmission to the wireless node during a second service period used for simplex communications from the apparatus to the wireless node (Figure on p 4: the "B->A" transmission in "TDD-slot 11 +", which represents the "second service period" in TDD; as TDD is a half-duplex communication mode it is therefore also a "simplex communication" mode), wherein:
the second frame is output for transmission to the wireless node in a first occurring slot, within the second service period, that is assigned to the apparatus for time division duplexing (TDD) channel access to a medium for simplex communications from the apparatus to the wireless node (Figure on p 4: the "B->A" transmission in "TDD-slot 11 +" is monitored in the "TDD-Interval 1" that the same interval in which the "first frame" is received by the "receiving side" in order to send feedback in the same "service period");
wherein the timeout event is based on the second frame not being received by the end of the first occurring slot within the second service period (p 7, l13-14: "After transmitting an MPDU that requires an Ack or BlockAck frame as a response, the STA shall wait for an AckTimeout interval, with a value of duration from the beginning of the slot that carried the MPDU to the end of the first available basic slot on the reverse direction" and the "first available basic slot" is the "second service period").
Although Cherian teaches “An apparatus…from the apparatus to the wireless node; wherein the timeout event…the second service period,” Cherian does not explicitly disclose “the first interface…a timeout event”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Cherian by including “the first interface…a timeout event” as taught by Whitehead because it provides Cherian’s apparatus with the enhanced capability of using assigned TDD channel access for FHD communication to perform retransmission after a timer expires (Whitehead, col5-6).
As to claim 10, Cherian in view of Whitehead teaches the apparatus of claim 9. Cherian further teaches wherein the second frame comprises a block acknowledgment (BA) acknowledging a plurality of frames including the first frame (Figure on p 4; p 7, I 20-21: "respond with BlockAck/Ack frame in first reverse slot that permits Ack/BlockAck transmission").
As to claim 12, Cherian in view of Whitehead teaches the apparatus of claim 9. Cherian further teaches wherein the second interface is configured to output the second frame for transmission to the wireless node during the first occurring slot without regard to a busy or idle state of the medium (Cherian does not specify that any "state of the medium" is considered, the transmission takes place "without regard to a busy or idle state of the medium").
As to claim 13, Cherian in view of Whitehead teaches the apparatus of claim 9. Cherian further teaches wherein the first frame is obtained in a slot, within the second service period (Figure on p 4: the "B->A" transmission in "TDD-slot 11 +" is monitored in the "TDD-Interval 1" that the same interval in which the "first frame" is received by the "receiving side" in order to send feedback in the same "service period").

Claims 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kedem et al. “Beamforming for mmWave Distributed Network” (hereinafter referred to as “Kedem”) in view of Walton et al. US 2005/0135318 A1 (hereinafter referred to as “Walton”).
As to claim 14, Kedem teaches an apparatus for wireless communications, comprising:
a processing system configured to generate a first frame for transmission to a first wireless node in a first network, the first frame having a duration field set to provide an indication the apparatus is operating in a time division duplexing (TDD) channel access mode (Fig 9-X1; p 10, I 2: "TDD Beamforming frame format"; p 10, I 5: "The Duration field is set to the time until the end of the current TDD Slot" and hence the duration field is an indication of the TDD access mode type of operation); and
a first interface configured to output the first frame for transmission to the first wireless node during a first service period used for simplex communications from the apparatus to the first wireless node while the apparatus is operating in the TDD channel access mode (Fig. 9-X1; p 10, I 2: "TDD Beamforming frame format": discloses implicitly that the frame is transmitted via an "interface" as any data transmission is inherently performed via an "interface"; as TDD is a half-duplex communication mode it is therefore also a "simplex communication" mode).
Although Kedem teaches “An apparatus…channel access mode; and a first interface…the TDD channel access mode,” Kedem does not explicitly disclose “wherein the duration field…the TDD channel access mode”.

a first set of bits for setting a network allocation vector (NAV) ([370] ; figure 45: “MAC header 4510 comprises…Duration 4540 (2 octets)…Bits 13-0 of the Duration field 4540…The Duration field 4540 is used by STAs capable of MIMO OFDM transmissions to set the NAV for the duration of the SCAP”); and
a second set of bits that provide the indication that the apparatus is operating in the TDD channel access mode ([308], Table 1; figure 45: “TDD MAC frame interval” is “Scheduled Access Period (SCAP)”; [370]: “MAC header 4510 comprises…Duration 4540 (2 octets)…Bits 13-0 of the Duration field 4540 specify the length of the SCAP in microseconds”; specification of SCAP length/TDD MAC frame interval indicates TDD channel access mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Kedem by including “wherein the duration field…the TDD channel access mode” as taught by Walton because it provides Kedem’s apparatus with the enhanced capability of providing NAV indicator using bits of the Duration field in the MAC header of the SCHED message scheduling for TDD (Walton, [308]/Table 1 and [367-370] ; figure 45).
As to claim 15, Kedem in view of Walton teaches the apparatus of claim 14.
Walton further teaches wherein the duration field is decodable by a second wireless node of a second network that overlaps with the first network ([238]; figure 28: “supporting both legacy and new class stations on the same frequency assignment…the BSS is operating in isolation (i.e., there is no coordination between multiple overlapping BSSs)”; [241]: “establish a CFP, and setting NAV, via an RTS/CTS and duration/ID field…Legacy STAs interpret the RA field as being directed to a specific STA and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Kedem in view of Walton by including “wherein the duration field is decodable by a second wireless node of a second network that overlaps with the first network” as further taught by Walton because it provides Kedem in view of Walton’s apparatus with the enhanced capability of establishing a connection free period of both legacy and new class stations in overlapping BSSs (Walton, [238] and [241] ; figure 28).
As to claim 16, Kedem in view of Walton teaches the apparatus of claim 14.
Walton further teaches the first set of one or more bits of the duration field is set to a value used for setting the NAV ([370] ; figure 45: “MAC header 4510 comprises…Duration 4540 (2 octets)…Bits 13-0 of the Duration field 4540…The Duration field 4540 is used by STAs capable of MIMO OFDM transmissions to set the NAV for the duration of the SCAP”; duration bits set to value indicating what the NAV should be set to); and
the second set of one or more bits of the duration field is set to a value to indicate the apparatus is operating in the TDD channel access mode ([308], Table 1; figure 45: “TDD MAC frame interval” is “Scheduled Access Period (SCAP)”; [370]: “MAC header 4510 comprises…Duration 4540 (2 octets)…Bits 13-0 of the Duration field 4540 specify the length of the SCAP in microseconds”; specification of SCAP length/TDD MAC frame interval indicates TDD channel access mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Kedem in view of Walton by including “the first set…in the TDD channel access mode” as further taught by Walton for the same rationale as set forth in claim 14 (Walton, [308]/Table 1 and [367-370] ; figure 45).
As to claim 17, Kedem in view of Walton teaches the apparatus of claim 14.

the second set of one or more bits of the duration field is set to a value to indicate the apparatus is operating in the TDD channel access mode ([308], Table 1; figure 45: “TDD MAC frame interval” is “Scheduled Access Period (SCAP)”; [370]: “MAC header 4510 comprises…Duration 4540 (2 octets)…Bits 13-0 of the Duration field 4540 specify the length of the SCAP in microseconds”; specification of SCAP length/TDD MAC frame interval indicates TDD channel access mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Kedem in view of Walton by including “the first set…in the TDD channel access mode” as further taught by Walton for the same rationale as set forth in claim 14 (Walton, [308]/Table 1 and [367-370] ; figure 45).
As to claim 18, Kedem teaches an apparatus for wireless communications, comprising:
a first interface configured to obtain a first frame having a duration field (Fig. 9-X1; p 10, I 2: "TDD Beamforming frame format": discloses implicitly that the frame is obtained via an "interface" as any data reception is inherently performed via an "interface"); and
a processing system configured to determine, based on the duration field, that a wireless node that transmitted the first frame is operating in a time division duplexing (TDD) channel access mode and to take one or more actions based on the determination (Fig 9-X1; p 10, I 2: "TDD Beamforming frame format"; p 10, I 5: "The Duration field is set to the time until the end of the current TDD Slot" and hence the duration field is an indication of the TDD access mode type of operation).

However, Walton teaches wherein the duration field comprises a plurality of bits ([370]; figure 45: “Bits 13-0 of the Duration field 4540”), including:
a first set of bits for setting a network allocation vector (NAV) ([370] ; figure 45: “MAC header 4510 comprises…Duration 4540 (2 octets)…Bits 13-0 of the Duration field 4540…The Duration field 4540 is used by STAs capable of MIMO OFDM transmissions to set the NAV for the duration of the SCAP”); and
a second set of bits that provide the indication that the apparatus is operating in the TDD channel access mode ([308], Table 1; figure 45: “TDD MAC frame interval” is “Scheduled Access Period (SCAP)”; [370]: “MAC header 4510 comprises…Duration 4540 (2 octets)…Bits 13-0 of the Duration field 4540 specify the length of the SCAP in microseconds”; specification of SCAP length/TDD MAC frame interval indicates TDD channel access mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Kedem by including “wherein the duration field…the TDD channel access mode” as taught by Walton because it provides Kedem’s apparatus with the enhanced capability of providing NAV indicator using bits of the Duration field in the MAC header of the SCHED message scheduling for TDD (Walton, [308]/Table 1 and [367-370] ; figure 45).
As to claim 19, Kedem in view of Walton teaches the apparatus of claim 18.
Walton further teaches wherein: the wireless node is part of a first network; and the apparatus is part of a second network that overlaps with the first network ([238]; figure 28: “supporting both legacy and new class stations on the same frequency assignment…the BSS is operating in isolation (i.e., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Kedem in view of Walton by including “wherein: the wireless node is part of a first network; and the apparatus is part of a second network that overlaps with the first network” as further taught by Walton because it provides Kedem in view of Walton’s apparatus with the enhanced capability of establishing a connection free period of both legacy and new class stations in overlapping BSSs (Walton, [238] and [241] ; figure 28).
As to claim 20, Kedem in view of Walton teaches the apparatus of claim 19.
Walton further teaches wherein the one or more actions are designed to avoid interference from, or to avoid causing interference to, transmissions in the first network from wireless nodes operating in the TDD channel access mode ([238]-[243]; figure 28: establish CFP and set NAV to reserve the TDD channel in overlapping BSSs are actions designed to avoid interference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Kedem in view of Walton by including “wherein the one or more actions are designed to avoid interference from, or to avoid causing interference to, transmissions in the first network from wireless nodes operating in the TDD channel access mode” as further taught by Walton for the same rationale as set forth in claim 19 (Walton, [238] and [241]; figure 28).
As to claim 21, Kedem in view of Walton teaches the apparatus of claim 18. Kedem further teaches wherein the one or more actions comprise adjusting at least one of transmit or beamforming settings (p 10, I 2: "TDD Beamforming frame format"; p 10, I 5: "The Duration field is set to the time until 
As to claim 22, Kedem in view of Walton teaches the apparatus of claim 18. Kedem further teaches wherein the determination that the wireless node is operating in the TDD channel access mode is based on the second set of bits in the duration field (Fig 9-X1; p 10, I 2: "TDD Beamforming frame format"; p 10, I 5: "The Duration field is set to the time until the end of the current TDD Slot" and hence the duration field is an indication of the TDD access mode type of operation).
As to claim 23, Kedem in view of Walton teaches the apparatus of claim 18.
Walton further teaches the processing system is further configured to set a network allocation vector (NAV) based the first set of bits of the duration field ([370] ; figure 45: “MAC header 4510 comprises…Duration 4540 (2 octets)…Bits 13-0 of the Duration field 4540…The Duration field 4540 is used by STAs capable of MIMO OFDM transmissions to set the NAV for the duration of the SCAP”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Kedem in view of Walton by including “the processing system is further configured to set a network allocation vector (NAV) based the first set of bits of the duration field” as further taught by Walton for the same rationale as set forth in claim 18 (Walton, [308]/Table 1 and [367-370] ; figure 45).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherian in view of Whitehead, and further in view of Freda et al. WO 2017/196968 A1 (hereinafter referred to as “Freda”). Note Freda was cited by the applicant in the IDS received 3 June 2019.
As to claim 3, Cherian in view of Whitehead teaches the apparatus of claim 2.
Although Cherian in view of Whitehead teaches “The apparatus of claim 2,” Cherian in view of Whitehead does not explicitly disclose “one or more…to the wireless node”.

the first interface is further configured to output the one or more negatively acknowledged frames for retransmission during a third service period used for simplex communications from the apparatus to the wireless node ([84]: "TDD operation"; [181]: "Block ACK/NACK may be provided"; [182]: "retransmit, e.g., only, the data blocks in error").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Cherian in view of Whitehead by including “one or more…to the wireless node” as taught by Freda because it provides Cherian in view of Whitehead’s apparatus with the enhanced capability of only retransmitting negatively acknowledged frames (Freda, [84], [181], [182]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/               Examiner, Art Unit 2469